Exhibit 10.1
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of September
9, 2002 between CuraGen Corporation, a corporation organized under the laws of
the State of Delaware, with its principal place of business at 555 Long Wharf
Drive, New Haven, Connecticut (the “Company”), and Timothy M. Shannon, M.D.
(“Executive”).
 
WHEREAS, the Executive desires to be employed by the Company, subject to the
terms and conditions of this Agreement; and the Company desires to retain the
Executive’s services, subject to the terms and conditions of this Agreement.
 
THEREFORE, the Company and the Executive, intending to be legally bound, hereby
agree as follows:
 
1.    Employment; Duties and Responsibilities
 
A)  The Company shall employ the Executive, and the Executive shall serve the
Company, as Senior Vice President of Research and Development and Chief Medical
Officer, with such duties and responsibilities as may be assigned to the
Executive by the Chief Executive Officer (“CEO”) of the Company and are
typically associated with a position of that nature.
 
B)  The Executive shall devote his best efforts and all of his business time to
the performance of his duties under this Agreement and shall perform them
faithfully, diligently and competently in a manner consistent with the policies
and goals of the Company as determined from time to time by the CEO or an
officer of the Company.
 
C)  The Executive shall report to the CEO of the Company, or identified member
of the Executive Committee.
 
D)  The Executive shall not engage in any activities outside the scope of his
employment that would detract from, or interfere with, the fulfillment of his
responsibilities or duties under this Agreement.



--------------------------------------------------------------------------------

E)  The Executive shall not serve as a director (or the equivalent position) of
any company or entity and shall not render services of a business, professional
or commercial nature to any other person or firm, except for not-for-profit
entities, without prior written consent of the CEO. Such consent shall not be
unreasonably withheld.
 
F)  The Executive shall not receive fees or other remuneration for work
performed either within or outside the scope of his employment without prior
written consent of the CEO. Such consent shall not be unreasonably withheld.
 
2.    Term of Employment
 
A)  The Executive’s employment by the Company under this Agreement shall
commence on the date of this Agreement and, subject to the earlier termination
pursuant to section 10 shall terminate on December 31, 2003; provided, however,
that commencing on January 1, 2004 and each January 1 thereafter the term of
this Agreement shall be extended for one (1) additional year unless, not later
than October 31 of the preceding year, the Company or the Executive shall have
given notice that the Company or the Executive does not wish to extend this
Agreement.
 
B)  Notwithstanding any such notice by the Company, if a Change of Control
occurs during the original, or extended term of this Agreement, or after this
Agreement has been terminated, but within twelve (12) months after such notice
to terminate the Agreement was given by the Company, the termination shall be
deemed ineffective and the Agreement shall continue in effect. In any event, the
term of this Agreement shall expire on the second (2nd) anniversary of the date
of the Change of Control.



2



--------------------------------------------------------------------------------

3.    Compensation
 
As full compensation for all services rendered by the Executive to the Company
under this Agreement, the Company shall pay the Executive the compensation set
forth in Schedule A attached and incorporated into this Agreement. This schedule
may be amended from time to time in writing by the Company and the Executive.
 
4.    Fringe Benefits
 
A)  The Executive shall be entitled to participate in all health and welfare
benefit plans provided by the Company to its employees.
 
B)  The Executive shall be entitled to participate in all pension plans provided
by the Company to its employees.
 
C)  The Company may, at its sole option, devise a benefit plan for its
executives or senior managers. The Executive shall be entitled to participate in
benefit plans provided by the Company to its executives or senior managers.
 
D)  The Executive shall be entitled to a minimum of four (4) weeks paid vacation
time annually, to be taken at times selected by him, with the prior approval of
the person to whom the Executive is to report.
 
5.    Expenses
 
The Company shall reimburse the Executive for all reasonable and necessary
expenses incurred by him in connection with the performance of his services for
the Company in accordance with the Company’s policies, upon submission of
appropriate expense reports and documentation in accordance with the Company’s
policies and procedures.



3



--------------------------------------------------------------------------------

 
6.    Disability or Death
 
A)  If, as the result of any physical or mental disability, the Executive shall
have failed or is unable to perform his duties for a period of ninety (90)
consecutive days, the Company may, by notice to the Executive, terminate his
employment under this Agreement as of the date of the notice without any further
payment or the furnishing of any benefit by the Company under this Agreement
(other than accrued and unpaid base salary and expenses and benefits which have
accrued pursuant to any plan or by law).
 
B)  The term of the Executive’s employment under this Agreement shall terminate
upon his death without any further payment or the furnishing of any benefit by
the Company under this Agreement (other than accrued and unpaid base salary and
commission and expenses and benefits which have accrued pursuant to any plan or
by law). This provision shall not be read to change the terms of any other
agreement between the Executive and the Company, including any stock option
plans, which shall be governed by its terms. Unless expressly provided for in
such agreements, the death of the Executive shall not terminate such agreements.
 
7.    Patents, Copyrights and Intellectual Property
 
A)  The Executive shall promptly disclose to the Company all Inventions.
Inventions shall mean, for purposes of this paragraph, inventions, discoveries,
developments, methods and processes (whether or not patenable or copyrightable
or constituting trade secrets) conceived, made or discovered by the Executive
(whether alone or with others) while employed by the Company that relate,
directly or indirectly, to the past, present, or future business activities,
research, product design or development, personnel, and business opportunities
of the Company, or result from tasks assigned to the Executive by the Company or
done by the Executive for or on behalf of the Company. The Executive hereby
assigns and agrees to assign to the Company



4



--------------------------------------------------------------------------------

 
(or as otherwise directed by the Company) his full right, title and interest in
and to all Inventions. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including, among others, the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Inventions to the Company and to permit the Company to file, obtain
and enforce any patents, copyrights or other proprietary rights in the
Inventions. The Executive agrees to make and maintain adequate and current
records of all Inventions, in the form of notes, sketches, drawings, or reports
relating thereto, which records shall be and remain the property of and
available to the Company at all times.
 
B)  All designs, ideas, inventions, improvements, and other creations made or
owned by the Executive before becoming an employee of the Company and which the
Executive desires to exempt from this Agreement are listed on Attachment A
hereof and authorized for exclusion by the signature of an Officer of the
Company. (If the Executive does not have any such designs, ideas, inventions,
improvements, or other creations write “none” on this line: none .)
 
C)  The Executive agrees to notify the Company in writing before the Executive
makes any disclosure or performs or causes to be performed any work for or on
behalf of the Company, which appears to threaten or conflict with (a) rights the
Executive claims in any invention or idea conceived by the Executive or others
(i) prior to the Executive’s employment, or (ii) otherwise outside the scope of
this Agreement; or (b) rights of others arising out of obligations incurred by
the Executive (i) prior to this Agreement, or (ii) otherwise outside the scope
of this Agreement. In the event of the Executive’s failure to give notice under
the circumstances specified, the Company may assume that no such conflicting
invention or idea exists and the Executive agrees that the Executive will make
no claim against the Company with



5



--------------------------------------------------------------------------------

 
respect to the use of any such invention or idea in any work which the Executive
performs or causes to be performed for or on behalf of the Company.
 
8.    Proprietary and Trade Secret Information
 
A)  The Executive agrees that he will keep confidential and will not make any
unauthorized use or disclosure, or use for his own benefit or the benefit of
others, during or subsequent to his employment of any research, development,
engineering and manufacturing data, plans, designs, formulae, processes,
specifications, techniques, trade secrets, financial information, customer or
supplier lists or other information that becomes known to him as a result of his
employment with the Company which is the property of the Company or any of its
clients, customers, consultants, licensors, licensees, or affiliates, provided
nothing herein shall be construed to prevent the Executive from using his
general knowledge and skill after termination of his employment whether acquired
prior to or during his employment by the Company.
 
B)  Proprietary information subject to paragraph 8(A) does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Employee; (ii) is obtained by the Executive from
a third party who had the legal right to disclose the information to the
Executive; or (iii) is required to be disclosed by law, government regulation,
or court order.
 
C)  During the course of his employment with the Company, the Executive will not
accept information from sources outside of the Company, which is designated as
“Confidential,” or “Proprietary,” or “Trade Secret” without prior written
permission from the Company or its attorneys. The Executive is not expected to
and is expressly forbidden by the Company policy from disclosing to the Company
a “Trade Secret” or “Confidential” or “Proprietary” information from a former
employer.



6



--------------------------------------------------------------------------------

 
D)  During his employment, or upon leaving the employment of the Company, the
Executive will not remove from the Company premises, either directly or
indirectly, any drawings, writings, prints, any documents or anything
containing, embodying, or disclosing any confidential or proprietary information
or any of the Company’s trade secrets unless express written permission is given
by the Company management. Upon termination of his employment, the Executive
shall return to the Company any and all documents and materials that are the
property of the Company or its customers, licensees, licensors or affiliates or
which contain information that is the property of the Company.
 
9.    Covenant Not to Compete
 
A)  While in the employ of the Company and for a period of one year or the
maximum period permitted by applicable law (whichever is shorter) following
termination of his employment with the Company, the Executive shall not, without
the approval of the Company, alone or as a partner, officer, director,
consultant, employee, stockholder or otherwise, engage in any employment,
consulting or business activity or occupation that is or is intended to be
directly competitive with the business of the Company, as being considered,
researched, developed, marketed and/or sold at the time of termination;
provided, however, that the holding by the Executive of any investment in any
security shall not be deemed to be a violation of this section if such
investment does not constitute over one percent (1%) of the outstanding issue of
such security. The restriction shall run for a period of one year after said
termination, and if there shall be any violation hereof during said period, then
for a period of one year after cessation of such violation.
 
B)  While in the employ of the Company, the Executive shall promptly notify the
Company, if the Executive, alone or as a partner, officer, director, consultant,
employee,



7



--------------------------------------------------------------------------------

 
stockholder or otherwise, engages in any employment, consulting or business
activity or occupation outside his employment by the Company.
 
C)  The Executive shall not, directly or indirectly, either during the term of
the Executive’s employment under this Agreement or for a period of one (1) year
thereafter, solicit, directly or indirectly, the services of any person who was
a full-time employee of the Company, its subsidiaries, divisions or affiliates,
or solicit the business of any person who was a client or customer of the
Company, its subsidiaries, divisions or affiliates, in each case at any time
during the last year of the term of the Executive’s employment under this
Agreement. The Executive shall not, directly or indirectly, either during the
term of the Executive’s employment under this Agreement or for a period of one
(1) year thereafter, employ, directly or indirectly, the services of any person
who was a full-time employee of the Company, its subsidiaries, divisions or
affiliates, or solicit the business of any person who was a client or customer
of the Company, its subsidiaries, divisions or affiliates, in each case at any
time during the last year of the term of the Executive’s employment under this
Agreement. For purposes of this Agreement, the term “person” shall include
natural persons, corporations, business trusts, associations, sole
proprietorships, unincorporated organizations, partnerships, joint ventures and
governments or any agencies, instrumentalities or political subdivisions
thereof.
 
D)  The Executive acknowledges and agrees that the covenants in this section are
necessary for the protection of the legitimate business interests of the Company
and that the covenants are reasonable in all respects. The Executive further
acknowledges and agrees that, if his employment by the Company is terminated,
his experience and capabilities are such that he is both qualified and willing
to seek and obtain employment involving business activities which



8



--------------------------------------------------------------------------------

 
will not violate any covenant on his part to be observed hereunder and that a
court decree enjoining any such violation will not prevent him from earning a
reasonable livelihood.
 
E)  Just compensation for the duties under this paragraph is included in the
salary and benefits provided herein.
 
F)  If the Executive is terminated as a result of a Change of Control, as
defined in this Agreement, this Section, titled “Covenant Not to Compete,” shall
not be applicable.
 
10.    Termination
 


 
A)  The Company shall have the right to terminate this Agreement and the
Executive’s employment with the Company for performance reasons or cause. For
purposes of this Agreement, the term “performance reasons” shall mean
termination of the Executive’s employment upon the assessment of the Chief
Executive Officer, or the Board of Directors, or a Committee of the Board of
Directors that the Executive has failed to satisfactorily perform the essential
functions of the Executive’s position. Such a determination shall be made using
acceptable business practices and sound management principles and shall not be
made in bad faith or arbitrarily.
 
B)  For purposes of this Agreement, the term “for cause” shall mean the
Executive’s willfully engaging in conduct demonstrably and materially injurious
to the Company, monetarily or otherwise, provided that the Executive receives a
copy of a resolution duly adopted by the unanimous affirmative vote of the
entire membership of the Board of Directors of the Company at a meeting of the
Board of the Company called and held for such purpose after the Executive has
been given reasonable notice of such meeting and has been given an opportunity,
together with his counsel, to be heard by the Board of the Company, finding that
in the good faith opinion



9



--------------------------------------------------------------------------------

 
of the Board of the Company the Executive was guilty of the conduct set forth
and specifying the particulars thereof in detail.
 
C)  The Executive’s act, or failure to act, shall be deemed “willful” if the
Executive was not acting in good faith or acting without reasonable belief that
the Executive’s action or omission was in the best interests of the Company. Any
act or failure to act based on authority given pursuant to a resolution duly
adopted by the Board of the Company, or based upon the advice of counsel for the
Company shall be conclusively presumed to have been done by the Executive in
good faith and in the best interests of the Company.
 
D)  If the Executive is terminated for cause, the Company shall not be obligated
to make any further payment to the Executive (other than accrued and unpaid base
salary and expenses to the date of termination), or continue to provide any
benefit (other than benefits which have accrued pursuant to any plan or by law)
to the Executive under this Agreement.
 
E)  If the Executive is terminated for performance reasons, the Executive shall
be entitled to certain benefits. The benefits shall consist of (i) salary
continuation at the salary the Executive was receiving at the time of
termination and (ii) the Executive’s continued participation in any employee
health and welfare benefit plan to which the Executive was a participant prior
to his termination on the same basis as the Executive had participated as an
employee. The salary continuation and continued participation in any health and
welfare benefit plan shall be for twelve (12) months.
 
11.    Change of Control
 
A) “Change in Control” of CuraGen Corporation means the occurrence of any one of
the following events:



10



--------------------------------------------------------------------------------

 
(i)  individuals who, on January 1, 2002, constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2002,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies (or consents) by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;
 
(ii)  any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 [the “Exchange Act”] and as used in Section 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary; (B) by
any employee benefit plan sponsored or maintained by the



11



--------------------------------------------------------------------------------

 
Company or Subsidiary; or (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities;
 
(iii)  the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination; (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation);
(C) ;at least a majority of the members



12



--------------------------------------------------------------------------------

 
of the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
 
(iv)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale or disposition of all or substantially all
of the Company’s assets.
 
B)  Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
 
12.    Benefits Upon Termination
 
A)  If the Executive is terminated by the Company for any reason other than for
cause, performance reasons, retirement, total disability or death, or if this
Agreement is not renewed by the Company, pursuant to Section 2.A., the Executive
shall be entitled certain benefits. The benefits shall consist of (i) salary
continuation at the salary the Executive was receiving at the time of
termination and (ii) the Executive’s continued participation in any



13



--------------------------------------------------------------------------------

 
employee health and welfare benefit plan to which the Executive was a
participant prior to his termination on the same basis as the Executive had
participated as an employee. The salary continuation and continued participation
in any health and welfare benefit plan shall be for twelve (12) months.
 
B)  However, if the Executive is terminated by the Company within twelve (12)
months of a Change of Control as defined in this Agreement, the Executive shall
be entitled to an additional twelve (12) months of salary continuation and
continued participation in any health and welfare benefit plan for a total of
twenty-four (24) months salary continuation and participation in the health and
welfare benefit plan.
 
C)  Termination by the Executive of his employment for “good reason” shall mean
termination based on:
 
(i)  subsequent to a Change in Control of the Company, and without the
Executive’s express written consent, the assignment to Executive of any duties
inconsistent with those duties prior to a Change in Control, or a change in the
Executive’s reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control, or any removal of the Executive from,
or any failure to re-elect the Executive, to any of such positions, except in
connection with the termination of the Executive’s employment for Cause,
Disability or Retirement or as a result of the Executive’s death or by the
Executive other than for good reason;
 
(ii)  subsequent to a Change in Control of the Company, a reduction by the
Company in the Executive’s base salary as in effect on the date hereof or as the
same may be increased from time to time;



14



--------------------------------------------------------------------------------

 
(iii)  subsequent to a Change in Control of the Company, a failure by the
Company to continue any bonus plans in which the Executive is presently entitled
to participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the form currently in effect, or a failure by the Company
to continue the Executive as a participant in the Bonus Plans on at least the
same basis as the Executive presently participates in accordance with the Bonus
Plans;
 
(iv)  subsequent to a Change in Control of the Company and without the
Executive’s express written consent, the Company’s requiring the Executive to be
based anywhere other than within fifty (50) miles of the Executive’s present
office location, except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;
 
(v)  subsequent to a Change in Control of the Company, the failure by the
Company to continue in effect any benefit or compensation plan, stock ownership
plan, stock purchase plan, stock option plan, life insurance plan,
health-and-accident plan or disability plan in which the Executive is
participating at the time of a Change in Control of the Company (or plans
providing the Executive with substantially similar benefits), the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any of such plans or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is then
entitled in



15



--------------------------------------------------------------------------------

 
accordance with the Company’s normal vacation policy in effect on the date
hereof;
 
(vi)  subsequent to a Change in Control of the Company, the failure by the
Company to obtain the assumption of this Agreement by any successor; or
 
(vii)  subsequent to a Change in Control of the Company, any purported
termination of the Executive’s employment which is not effected pursuant to the
terms of this Agreement. No such purported termination shall be effective.
 
D)  If the Executive terminates his employment for a “good reason,” the
Executive shall be entitled to the same benefits as provided in paragraph B of
this section.
 
E)  Upon a Change of Control, notwithstanding any other agreement, all stock,
restricted stock, stock options or restricted stock options of the Executive
shall become fully vested to 100%.
 
13.    Arbitration
 
A)  Any dispute under this Agreement, including any dispute as to cause or good
reason for termination, shall be submitted to binding arbitration subject to the
rules of the American Arbitration Association. EACH OF THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTIONS,
SUIT OR PROCEEDING. The Company shall bear all costs associated with the
Arbitration, including filing fees and any stipend for the arbitrator. The
Company and the Executive shall each bear its own attorneys’ fees. However, if
the Executive prevails in a challenge to the Company’s determination for cause,
the Executive shall be entitled to be reimbursed for all attorney fees.



16



--------------------------------------------------------------------------------

 
B)  Nothing in this section shall be read to preclude the Company seeking
injunctive relief for the Executive’s breach of Section 8, Proprietary and Trade
Secret Information or Section 9, Covenant Not to Compete.
 
14.  Injunctive Relief
 
A)  The Executive acknowledges that the services rendered by him under this
Agreement are of a special, unique and extraordinary character and, in
connection with such services, he will have access to confidential information
concerning the Company’s business. By reason of this access to confidential
information, the Executive consents and agrees that if he violates any of the
provisions of this Agreement with respect to Proprietary and Trade Secret
Information or the Covenant Not to Compete, the Company would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company may have under this Agreement or otherwise, the Company shall be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining the Executive from committing or continuing to commit any such
violation of this Agreement.
 
15.  Miscellaneous
 
A)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut, applicable to agreements made and to be
performed in Connecticut, and shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
Agreement to be drafted.
 
B)  This Agreement contains a complete statement of all the arrangements between
the Company and the Executive with respect to its subject matter, supersedes all
previous agreements, written or oral, among them relating to its subject matter
and cannot be modified,



17



--------------------------------------------------------------------------------

 
amended or terminated orally. Amendments may be made to this Agreement at any
time if mutually agreed upon in writing.
 
C)  Any amendment, notice or other communication under this Agreement shall be
in writing and shall be considered given when received and shall be delivered
personally or mailed by Certified Mail, Return Receipt Requested, to the parties
at their respective addresses set forth in this Agreement, or at such other
address as a party may specify by written notice to the other.
 
D)  The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.
 
E)  Each of the parties irrevocably submits to the exclusive jurisdiction of any
court of the State of Connecticut or the Federal District Court of Connecticut
over any action, suit or proceeding relating to or arising out of this Agreement
and the transactions contemplated hereby. Each party hereby irrevocably waives
any objections, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens which such party may now
or hereafter have to the bringing of any such actions, suit or proceeding in any
such court and irrevocably agrees that process in any such actions, suit or
proceeding may be served upon that party personally or by Certified or
Registered Mail, Return Receipt Requested.
 
F)  The invalidity or unenforceability of any term or provision of this
Agreement shall not affect the validity or enforceability of the remaining terms
or provisions of this Agreement which shall remain in full force and effect and
any such invalid or unenforceable term or provision shall be given full effect
as is legally permissible. If any term or provision of



18



--------------------------------------------------------------------------------

 
this Agreement is invalid or unenforceable in one jurisdiction, it shall not
affect the validity or enforceability of that term or provision in any other
jurisdiction.
 
G)  This Agreement is not assignable by either party except that it shall inure
to the benefit of and be binding upon any successor to the Company by merger or
consolidation or the acquisition of all or substantially all of the Company’s
assets, provided such successor assumes all of the obligations of the Company,
and shall inure to the benefit of the heirs and legal representatives of the
Executive.
 

         
By:
 
/s/    JONATHAN  ROTHBERG PHD.

--------------------------------------------------------------------------------

     
By:
 
/s/    TIM SHANNON, M.D.        

--------------------------------------------------------------------------------

   
Chief Executive Officer
         
Tim Shannon, M.D.
Senior Vice President of Research and
Development and Chief Medical Officer
 
   
Date  24 Oct 2002
 
         
Date  24 Oct 2002
 
   
CuraGen Corporation
555 Long Wharf Drive 11th Floor
New Haven, CT 06511
(“the Company”)
         
CuraGen Corporation
555 Long Wharf Drive 11th Floor
NewHaven, CT 06511
(“the Executive”)



19



--------------------------------------------------------------------------------

 
SCHEDULE A
 
Compensation
 
The Executive shall receive the following compensation for services during the
initial term of employment:
 
1)  The Executive’s base salary shall be $285,000 per year, payable in bi-weekly
installments, subject to increases by the Board of Directors, which shall review
the salary periodically.
 
2)  The Executive, if otherwise eligible, shall participate in any incentive
compensation plan, pension, profit sharing, stock purchase or stock option plan,
annuity, or group insurance plan, medical plan and other benefits, maintained by
the Company for its employees.
 
3)  The Executive shall be eligible to receive performance-based bonuses on the
attainment of certain goals set by the CEO.



20